As filed with the Securities and Exchange Commission on November 19, 2015 Registration No. 333-207595 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PARK STERLING CORPORATION (Exact name of registrant as specified in its charter) North Carolina 27-4107242 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1043 Morehead Street, Suite 201
